Motion Granted and Order filed February 20, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00126-CV
                                 ____________

                       IN RE JULIE HANNAH, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-48071

                                   ORDER

      On February 11, 2014, relator Julie Hannah filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. Relator asks this Court to compel the Honorable Kyle Carter, presiding
judge of the 125th District Court of Harris County, to set aside his orders dated
January 14, 2014 entered in trial court cause number 2013-48071, styled Julie
Hannah v. David Lee Hatcher, et al. Relator claims respondent abused his
discretion by ordering the underlying proceeding transferred to the County Court at
Law of Aransas County.

      Relator also has filed a motion for a temporary stay of the underlying
proceedings. See Tex. R. App. P. 52.8(b), 52.10. On February 11, 2014, relator
asked this Court to stay proceedings in the trial court pending a decision on the
petition for writ of mandamus. Relator represents that her motion for a temporary
stay is unopposed by the real parties in interest.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration, and that judicial economy will best
be served by a grant of temporary relief. We therefore GRANT relator’s motion
and issue the following order:

      We ORDER all proceedings in trial court cause number 2013-48071, Julie
Hannah v. David Lee Hatcher, Robert Alan Hatcher, and Marjorie Cordes,
STAYED until a final decision by this Court on relator’s petition for writ of
mandamus, or until further order of this Court. This Court’s order precludes any
enforcement of the trial court’s January 14, 2014 orders transferring the underlying
proceeding to the County Court at Law of Aransas County, until such time as this
Court’s order is lifted or modified.

      In addition, the Court requests Marjorie Cordes and David Lee Hatcher, the
real parties in interest, to file a response to the petition for writ of mandamus on or
before March 7, 2014. See Tex. R. App. P. 52.4.


                                    PER CURIAM
Panel consists of Justices McCally, Busby, and Donovan.

                                           2